IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 6 MM 2015
                              :
                Respondent    :
                              :
                              :
           v.                 :
                              :
                              :
KARIM S. JONES,               :
                              :
                Petitioner    :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of February, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.